Citation Nr: 1308356	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  94-27 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus with headaches, impaired vision, and boils.  

2.  Entitlement to an extraschedular evaluation in excess of 50 percent for peripheral vascular disease of the right lower extremity from August 5, 1985 to January 12, 1998.

3.  Entitlement to an extraschedular evaluation in excess of 50 percent for peripheral vascular disease of the left lower extremity from August 5, 1985 to January 12, 1998. 


REPRESENTATION

Appellant (the Veteran) is represented by: Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from February 1955 to February 1975.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 1993 rating decision of the RO in Denver, Colorado.  The Veteran testified before the Board at hearings held at the RO in October 1996 and February 2001.  

In an April 2009 decision, the Board denied the Veteran's claims of entitlement to service connection for diabetes mellitus with headaches, impaired vision, and boils, and entitlement to initial evaluations in excess of 50 percent for peripheral vascular disease of the lower extremities from August 5, 1985 to January 12, 1998.  The Veteran subsequently appealed these issues to the United States Court of Appeals for Veterans Claims (CAVC).  In a February 2010 order, the CAVC granted a Joint Motion for Remand (JMR), vacated the Board's April 2009 decision, and remanded these issues to the Board for readjudication.  

In August 2010 and July 2011, the Board remanded the appeal to the RO to accomplish the additional development specified in the Joint Motion.  

The Veteran subsequently submitted a more detailed account of his service in Thailand.  

In this regard, it must be noted, in light of the delays in the adjudication of his case, that it would have been of great assistance to the Board had the Veteran submitted this information prior to the two Board remands as well as before the first JMR in this case.

In May 2012, the Board again remanded the claim for service connection for diabetes mellitus for consideration of the additional information under procedure for claims based on herbicide exposure in Thailand.  The Board also found that extraschedular referral of the increased rating claims was warranted and remanded those issues so that such referral could be accomplished.  

The appeal is again REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded this case in May 2012 for the RO to fully complete development of the Veteran's claim for service connection for diabetes according to the procedures outlined in the May 2010 Compensation and Pension letter "New Procedures for Claims Based on Herbicide Exposure in Thailand."  The Board also instructed that the RO should refer the case to the Director, Compensation and Pension, for a determination as to whether the Veteran is entitled to the assignment of an extraschedular rating for peripheral vascular disease of both lower extremities, in accordance with the provisions of 38 C.F.R. § 3.321(b).  

To date, the results of the remand have not been made available to the Board for review in any format.  

A September 2012 Supplemental Statement of the Case, which is now posted on the Virtual VA system, indicates that additional evidence was generated post remand.  According to that document, the evidence includes a VA memorandum dated June 4, 2012, a VA memorandum dated September 18, 2012, and a letter from the Director of the Compensation and Pension Service dated August 6, 2012.  

Unfortunately, after review of the 8 folders in this case, it appears that none of this evidence is contained in the physical claims file.  Moreover, after review of Virtual VA, it appears that none of this evidence is available on that system either.  

In order to address this concern, the Board's administrative staff has contacted the RO to determine whether a temporary file exists.  The response appears to have been negative; however, this request did result in the posting of the September 2012 Supplemental Statement of the Case to Virtual VA, as it had not been available previously.  

Nevertheless, the Board cannot adjudicate the appeal based solely on the Supplemental Statement of the Case.  The Board needs the information cited by the RO.     

Despite an informal request to the RO to make the pertinent evidence available in some format, the evidence available to the Board is still incomplete, and the Board has no basis to conclude that its remand instructions have been completed.  The CAVC has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Determine whether there is a temporary file in this case, and if so, associate it with the claims file.  If there is no temporary file, but the documents cited in the September 2012 Supplemental Statement of the Case are available in electronic format, make them available on Virtual VA.  

If any of the cited records are not available, repeat the Board's May 2012 remand instructions to the extent necessary to obtain a complete record.

In any event, the evidence obtained by the RO and cited in the September 2012 Supplemental Statement of the Case should be associated with the claims file.   

2.  Readjudicate the remanded claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).



